Citation Nr: 0732631	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-34 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than 
40 percent for ankylosing spondylitis and rheumatoid 
arthritis of the lumbar spine.

2.  Entitlement to a disability rating greater than 
30 percent for ankylosing spondylitis and rheumatoid 
arthritis of the cervical spine.

3.  Entitlement to a disability rating greater than 
10 percent for ankylosing spondylitis and rheumatoid 
arthritis of the thoracic spine.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran had active service from October 1943 to March 
1946.  

The instant appeal arises from a May 2005 rating decision 
that denied the veteran's claim to increased ratings for his 
lumbar, cervical and thoracic spine disabilities and to a 
TDIU.  

The veteran presented sworn testimony in support of his 
appeal during a hearing before the undersigned Acting 
Veterans Law Judge in February 2007.  

In September 2007, the veteran's appeal was advanced on the 
Board's docket due to his advancing age.  

The Board has recharacterized the increased rating issues, as 
shown on the title page, to reflect that service connection 
is currently in effect for disability arising from both 
ankylosing spondylitis and rheumatoid arthritis.  
Historically, review of the various rating actions over the 
years reveals that following the veteran's discharge from 
service, service connection was initially granted for 
rheumatoid arthritis.  Based upon medical evidence reflecting 
a changed or updated diagnosis, a rating decision of October 
1984 recharacterized the grant of service connection as 
ankylosing spondylitis.  According to the March 2005 VA 
examination report, the veteran in fact has both diseases:  
rheumatoid arthritis and ankylosing spondylitis.  Based upon 
this fact pattern, the Board clarifies that service 
connection is in effect as to functional impairment resulting 
from both diseases.  See Baughman v. Derwinski, 1 Vet. App. 
563 (1991).

The veteran's TDIU claim is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action on his part is 
required.


FINDING OF FACT

In a February 2007 statement, prior to promulgation of a 
decision in the appeal, the veteran indicated that he wished 
to withdraw his appeal seeking an increased disability rating 
greater than 40 percent for ankylosing spondylitis and 
rheumatoid arthritis of the lumbar spine, greater than 
30 percent for ankylosing spondylitis and rheumatoid 
arthritis of the cervical spine, and greater than 10 percent 
for ankylosing spondylitis and rheumatoid arthritis of the 
thoracic spine.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal on the 
veteran's claims of entitlement to a disability rating 
greater than 40 percent for ankylosing spondylitis and 
rheumatoid arthritis of the lumbar spine; to a disability 
rating greater than 30 percent for ankylosing spondylitis and 
rheumatoid arthritis of the cervical spine, and to a 
disability rating greater than 10 percent for ankylosing 
spondylitis and rheumatoid arthritis of the thoracic spine 
have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board does not have jurisdiction to review the issues of 
entitlement to disability ratings higher than 40 percent for 
ankylosing spondylitis and rheumatoid arthritis of the lumbar 
spine; 30 percent for ankylosing spondylitis and rheumatoid 
arthritis of the cervical spine; and 10 percent for 
ankylosing spondylitis and rheumatoid arthritis of the 
thoracic spine, and therefore, these matters are dismissed.  

The veteran filed a timely Substantive Appeal pertaining to 
these issues in October 2005.  In a February 2007 statement, 
the veteran indicated that he wished to withdraw from his 
appeal the issues of entitlement to a disability rating 
greater than 40 percent for ankylosing spondylitis and 
rheumatoid arthritis of the lumbar spine, entitlement to a 
disability rating greater than 30 percent for ankylosing 
spondylitis and rheumatoid arthritis of the cervical spine, 
and entitlement to a disability rating greater than 
10 percent for ankylosing spondylitis and rheumatoid 
arthritis of the thoracic spine.  A claimant is generally 
presumed to be seeking the maximum evaluation.  AB v. Brown, 
6 Vet. App. 35, 39 (1993).  However, a claimant may limit an 
appeal as he or she wishes, and where he does so, the Board 
is without authority to adjudicate the claim.  Hamilton v. 
Brown, 4 Vet. App. 528, 544 (1993).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  The veteran has withdrawn his appeal as to the 
matters of entitlement to increased ratings for his lumbar, 
cervical and thoracic spine disabilities and thus no 
allegations of error of fact or law remain for appellate 
consideration as to those matters.  As such, the issues are 
dismissed.


ORDER

The appeal seeking a disability rating greater than 
40 percent for ankylosing spondylitis and rheumatoid 
arthritis of the lumbar spine is dismissed.

The appeal seeking a disability rating greater than 
30 percent for ankylosing spondylitis and rheumatoid 
arthritis of the cervical spine is dismissed.

The appeal seeking a disability rating greater than 
10 percent for ankylosing spondylitis and rheumatoid 
arthritis of the thoracic spine is dismissed.

REMAND

A preliminary review of the record discloses a need for 
further development prior to appellate review.  

In a letter that was apparently received by the RO in January 
2007, the veteran raises new claims for service connection 
involving disabilities that he believes have been proximately 
caused by his service-connected ankylosing spondylitis.  In 
the letter, he asserts that his rib cage has fused, resulting 
in diminished chest expansion.  He also asserts that 
secondary service connection is warranted for hemorrhaging 
that affects his retinas.  The RO has not yet had the chance 
to address these claims.

The veteran's newly-received claims for service connection 
for a fusion of his rib cage and a disability manifested by 
hemorrhaging in his retinas could have an impact upon the 
analysis pertaining to the veteran's unemployability.  They 
are inextricably intertwined with the current claim and must 
be adjudicated prior to any further appellate review.  As 
such, because the veteran's unadjudicated claims could 
potentially impact on the TDIU issue, a Board decision on the 
TDIU claim at this time would be premature.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

The veteran testified that he continues to receive treatment 
for his service-connected disabilities at the Memphis, 
Tennessee, VA Medical Center and the VA North Clinic.  The 
most recent records from these facilities contained in the 
claims file are dated in 2005.  As such, there are additional 
VA medical records that have not been associated with the 
claims folder and should be obtained.  Additionally, we note 
that during a telephone conversation with a VA employee in 
September 2006, the veteran reported that he had a VA medical 
appointment scheduled for October 2006, the results of which 
he felt would be relevant to his appeal.  Any VA medical 
records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

The veteran also testified and noted in his written 
contentions that he receives private medical treatment.  As 
the records reflecting this treatment may be relevant to the 
issue on appeal and are quite likely to be relevant to the 
inextricably intertwined issues involving secondary service 
connection, records reflecting this treatment should be 
obtained as well.

The veteran repeatedly requested that he be provided with an 
appropriate VA examination to fully evaluate his service-
connected ankylosing spondylitis and rheumatoid arthritis.  
He has also made reference to worsening of his pain and 
further limitation of his functioning during the course of 
this appeal.  

VA must assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  Because the veteran is unemployed and his 
service-connected disabilities satisfy the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), the Board 
finds obtaining an opinion as to the veteran's ability to 
work is necessary to adjudicate this claim.  Thus, the Board 
has no discretion and must remand this matter to afford the 
veteran a VA examination, the report of which must address 
whether it is at least as likely as not that the veteran's 
service-connected disabilities alone render him unable to 
secure or follow a substantially gainful occupation.  See 
38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 
524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran by the VA health system in 
Memphis, Tennessee, subsequent to 2005, 
for inclusion in his claims file.

2.  After securing the necessary release, 
the RO should obtain the names and 
addresses of all non-VA medical care 
providers who have treated the veteran 
for ankylosing spondylitis, rheumatoid 
arthritis, and related disorders, to 
include the pulmonary specialist and the 
two eye specialists located in Tupelo, 
MS, to which the veteran refers in his 
January 2006 written statement.  The RO 
should then obtain copies of these 
records for inclusion in his claims file.

3.  The veteran should be afforded an 
appropriate VA examination to evaluate 
the veteran's current physical condition 
and the effects of his service-connected 
ankylosing spondylitis and rheumatoid 
arthritis upon his employability.  The 
claims folder, including all records 
obtained pursuant to the above requests, 
must be made available to the examiner 
for review before the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  The 
examiner is requested to identify all 
functional impairment resulting from 
ankylosing spondylitis and rheumatoid 
arthritis.  Thereafter, he or she must 
opine as to whether, without regard to 
the veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected disabilities, either 
alone or in the aggregate, render him 
unable to secure or follow a 
substantially gainful occupation.  The 
examiner must also comment as to whether 
it is at least as likely as not rib cage 
or eye disability is related to service 
or to a service-connected disability.  A 
complete rationale for any opinion 
expressed and conclusion reached should 
be set forth in a legible report.  

4.  After the development requested above 
has been completed to the extent 
possible, the AMC must consider the 
veteran's new service connection claims 
and readjudicate his TDIU claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


